COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-14-00066-CV


J.E.E.                                    §    From the 158th District Court

                                          §    of Denton County (2007-61251-393)
v.
                                          §    April 17, 2014

G.C.E.                                    §    Per Curiam

                                   JUDGMENT

         This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                      SECOND DISTRICT COURT OF APPEALS


                                      PER CURIAM